Citation Nr: 1520656	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  10-28 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for residuals of a cerebrovascular accident (CVA) induced by hormone replacement therapy (HRT) medication prescribed by Department of Veterans Affairs (VA) Medical Center (VAMC) staff in Oklahoma City, Oklahoma, in 2002.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant (the Veteran) and her husband



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1969 to December 1970.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In November 2011, a travel board hearing was held before the undersigned in Muskogee, Oklahoma.  A transcript of the hearing is available for review.

The case was remanded by the Board in January 2014 so that a VA examination could be conducted and a medical opinion obtained.  While the opinion was obtained, the Veteran did not report for her examination.  The Board again remanded the case in August 2014 to insure that the Veteran had been provided proper notice for the scheduled examination.  This examination was performed and the case has been returned for further appellate consideration.  


FINDINGS OF FACT

The Veteran does not have residuals of a CVA as a result of VA care, treatment, or services; moreover, the evidence does not demonstrate that any possible additional disability was due to any fault on the part of VA in providing the care or treatment, to include failure to obtain informed consent prior to HRT, or that any additional disability was due to an unforeseeable event.  


CONCLUSION OF LAW

The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a CVA, as the result of VA treatment, have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. 3.361 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  A July 2009 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded a VA medical examination in March 2007.  The Board finds that the opinion obtained is adequate.  The opinion was provided by a qualified medical professional and was predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2014).  

Laws and Regulations for § 1151 Claim

In pertinent part, section 1151 provides for compensation for qualifying additional disability in the same manner as if such additional disability were service-connected.  A qualifying additional disability is one in which the disability was not the result of the veteran's willful misconduct; and, the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran; and, the proximate cause of the disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or was the result of an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2014).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's informed consent.  

In determining whether additional disability exists, the physical condition immediately prior to the disease or injury upon which the claim for compensation is based will be compared with the subsequent physical condition resulting from the disease or injury. Compensation will not be payable for the continuance or natural progress of diseases or injuries for which the hospitalization or treatment was authorized.  38 C.F.R. § 3.361(b) (2014).

It is also necessary to show that additional disability actually resulted from such disease, or that an injury or an aggravation of an existing disease or injury was suffered as a result of hospitalization or medical treatment and is not merely coincidental therewith.  The mere fact of aggravation, alone, will not suffice to make the disability compensable in the absence of proof that it resulted from disease or injury or an aggravation of an existing disease or injury suffered as a result of training, hospitalization, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(1), (2).

Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner must explain in a language understandable to the patient the nature of a proposed procedure of treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  38 C.F.R. § 17.32.  The patient or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise the patient or surrogate if the proposed treatment is novel or unorthodox.  The patient or surrogate may withhold or revoke his or her consent at any time.  The informed consent process must be appropriately documented in the medical record.  38 C.F.R. § 17.32(d).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).  

Residuals of a CVA

The Veteran contends that she has residuals of a CVA that occurred in 2002 after she had been prescribed HRT by VA medical staff.  In testimony at the Board hearing in November 2011, it was pointed out that the Veteran was prescribed the medication Premarin, which caused her to have a CVA.  

Review of the record shows that in March 2002 the Veteran was seen at the VA clinic to discuss HRT.  It was reported that she had started to have longer intervals between menses and was now having severe hot flashes.  She also had associated vaginal dryness.  The record shows that HRT was discussed and that the Veteran wished to proceed with this therapy with an understanding of the side effects and risk of thrombosis, which, while small, was considered possible secondary to her smoking history.  She was started on estrogen and Provera and was to be followed in three months to assess the HRT and symptoms.  In June 2002, it was noted that her symptoms had improved, but in July 2002 she was treated for complaints of losing sight in her right eye.  Her husband also stated that she had very noticeable hand/eye coordination problems and stated that she had trouble walking in a straight line.  She additionally reported associated pain along the temporal region into the right ear and stated that she had had partial resolution of her vision problems.  Neurologic assessment showed the Veteran's symptoms could be the result of an ophthalmic migraine, but that this would not account for complaints of right-sided numbness.  Therefore, the possibility of "showering emboli" needed to be assessed.  Another possibility was of a visual transient ischemic attack (TIA) or a stroke.   

The Veteran was hospitalized and the following day she denied any more blurred vision and no numbness of the arm or leg.  A neurologic assessment showed no new neurological deficits, but she had a Carotid Doppler that showed an occluded right internal carotid artery as well as other possible occlusions and clots.  The Veteran was placed on anticoagulation therapy.  During the course of her hospitalization, she had complaints of mild headaches, but no further neurologic symptoms.  It was noted that she had been recently placed on HRT therapy and that this was to be discontinued.  

In February 2014, the Veteran's medical records were reviewed to determine if there was a basis for finding that the Veteran had residuals of a CVA induced by medications prescribed by the VAMC in 2002.  The Veteran was not available for examination at that time.  After review of the VA medical records, the examiner concluded that the treatment provided by the VAMC in 2002 had not resulted in additional disability due to carelessness, negligence, lack of proper skills, error in judgment or similar instance of fault on the part of VA.  The rationale was that the evidence from the July 2002 hospitalization showed that the Veteran had an episode of amaurosis fugax with no chronic neurologic defects.  The records did show that the Veteran had been placed on HRT prior to this episode, and that she was evaluated for a possible CVA, but the discharge summary showed clearly that she was "spared any CVA with residuals due to having very good collateral circulation.  As such, she did not have a CVA at that time, but was told that she would not be started on HRT due to the potential of causing a hypercoagulable state that could lead to the development of a CVA in the future.  The examiner found that the July 2002 VA hospital records showed that there was no CVA following HRT, but that the findings on the cerebral angiography indicated that she was at risk for a stroke so that she was discontinued from the HRT in July 2002.  As this was discontinued, any residuals of a subsequent cerebrovascular event were less likely related to any 2002 HRT.  The examiner concluded by stating that the claimed disability was less likely as not caused and/or worsened as a result of the VA treatment at issue; there was no additional disability due to carelessness, negligence, lack of proper skills, error in judgment, or similar instance of fault on the part of the attending VA personnel; there was no additional disability that could not have reasonably been foreseen by a reasonable healthcare provider; and it was less likely as not that there was a failure on the part of the VA to timely diagnose and/or properly treat the claimed disease/disability that allowed the disease/disability to continue to progress.  

An examination was conducted by VA in September 2014.  At that time, central nervous system (CNS) diagnoses were right internal carotid occlusion and amaurosis fugax of the right eye.  The Veteran's past medical history included having had hot flashes in the spring of 2002 for which HRT was started.  In July 2002 she developed sensation of a "coming down over" her vision in the right eye.  The following day, her vision was better, but she could not hold anything in the right hand.  She was admitted to the hospital and started on blood thinner.  It was not clear whether she had had a CVA or a transient ischemic attack (TIA).  She stated that her right eye vision cleared and that her right side incoordination is almost back to normal.  She did complain of having memory problems since the event as well as odd muscular movements described as "the trembles."  An EEG study in 2007 was read as borderline abnormal, but not felt to be consistent with any typical seizure activity.  She has not had a recurrence of the amaurosis fugax symptoms, but stated that she had "sparkly" things in the field of vision that occurred with her migraine headaches.  These she had had for over 10 years.  A report of the 2002 cerebral angiography showed total occlusion of the proximal end of the right internal carotid artery, without evidence of disease or abnormality.  A CT scan study was within normal limits.  A magnetic resonance angiography showed a probable complete thrombosis of the right internal carotid artery with good filling of the right middle cerebral arteries through the anterior communicating artery and right segment; worrisome, but not definitive for nonobstructing clot in the ascending portion of the left internal carotid artery, complete thrombosis of the right internal carotid artery, and worrisome for nonobstructing clot in the left subclavian artery.  

On neurologic examination, the mini-mental status testing was considered to be within normal limits.  The remainder of the neurologic examination was likewise normal, with no focal weakness, no incoordination, normal sensory examination, normal vibration and position senses, normal gait, intact cranial nerves, no tremors and a negative Romberg sign.  After examination and review of the Veteran's medical records, the examiner opined that the treatment that the Veteran had received through the VA healthcare system had not resulted in additional disability due to carelessness, negligence, lack of proper skills, error in judgment or similar instance of fault on the part of the VA.  It was also concluded that there was no current chronic disability (or additional chronic disability) caused by VA treatment that is due to an event not reasonably foreseeable by a reasonable healthcare provider.  The rationale supporting this conclusion was based on the evidence from the July 2002 hospitalization records from  the VAMC which indicated that the Veteran had an episode of Amaurosis fugax, but with NO chronic lasting neurologic defects.  The records indicated that the Veteran had begun hormone replacement therapy prior to the episode of Amaurosis fugax.  On admission the hormones were stopped and evaluation of the Veteran for possible cerebrovascular disease was performed.  An occluded right internal carotid artery was found.  However, the discharge summary stated very clearly that the Veteran did not have a CVA or commonly stated, a stroke.  The discharge summary also clearly states that she was spared a CVA (with residuals) due to having very good collateral circulation, which " bypassed " the blocked right internal carotid artery.  The Veteran also was clearly told of the need for her to stop smoking, which carries a very high chance of causing future cardiovascular blockages or events.  The hormone therapy was appropriately not restarted as it does have the potential of causing a hypercoagulable state, which could lead her to develop a stroke in the future.  The Veteran was again advised appropriately that she needed to begin anticoagulant therapy due to the anatomy of her cerebral and carotid vessels with potential to lead to a stroke later if preventive measures were not taken.  A bit later she was started on cholesterol lowering medications, which also lowers the chance of future vascular "events".  

The examiner went on that no CVA occurred in July 2002, but rather there were transient neurological symptoms which completely resolved over the course of the hospitalization, and therefore she was left with no deficit.  The Veteran has reported some symptoms described as seizures (shaking and trembling all over, with random limb movements) since 2002 which could be potentially neurologic, but these have been vague and no pathology has been found to account for them.  She has been seen by neurology for the symptoms and the record shows that it was felt that a seizure disorder was not likely, but somatization was a possibility, or "pseudoseizures".  Additionally, looking further at medical records, it sounds like the symptoms had been present as far back as 1995.  The Veteran reported that her memory was worse after July 2002, however, that is a subjective finding.  Formal memory testing done today 12 years after the event showed the Veteran's memory to be not perfect, but within the normal range for her age. Also, looking at her medical record, it appeared that over the years Veteran has used various and multiple illegal substances/drugs and as well as excess alcohol up until about 10 years ago, which can all contribute to memory difficulty.  

Additionally, the examiner pointed out that before the HRT was started in March of 2002, she was very clearly informed of the risks (and benefits) of the medications, including a risk of causing thrombosis. but that this risk was small, compared to the much larger risk that came from her habit of smoking over 1 pack of cigarettes per day.  The Veteran also did report "severe" hot flashes, making it such that the risks might be considered to be worth taking, given that the hot flashes (and other climacteric symptoms of vaginal dryness and mood swings) were affecting the quality of her life.  The dose of hormone replacement medications that were given are considered to be standard, and certainly not high.  Finally, the examiner noted that HRT in the entire Western medical community has changed radically compared to 2002 and prior.  From approximately the 1980's until 2002, HRT was considered to be the standard of care for menopausal and perimenopausal women, and it was considered borderline deficient if hormone therapy was not started and continued.  However, in mid-2002, a large study was published that showed that the same diseases doctors were trying to prevent with HRT in fact were being accelerated by the therapy.  Therefore, most female patients were now strongly advised to stop the HRT and it was advised to avoid starting new patients on these medicines.  The Veteran's hormone therapy was started (with excellent discussion of risks and benefits) in March 2002.  By July 2002, the standard of care had changed to stopping hormone therapy in most patients.  And, again, fortunately for this Veteran, she did not suffer a CVA with residuals during the time she was on hormone therapy.  Additionally, there is no evidence of her suffering any disability from any non-reasonably foreseeable events.  And she has been strongly advised many times to stop smoking, which would tremendously lower her risk of future vascular "events".  One final comment about the cerebral vascular studies showing complete blockage in right internal carotid artery was that this blockage certainly did not occur between March 2002 (when hormone therapy was begun) and July 2002 when the event occurred.  Such a blockage is slowly built up over the years, with tobacco use being a major driver, as well as hyperlipidemia.  In summary, the claimed disability was less likely as not caused and/or worsened as a result of the VA treatment at issue; there was no additional disability due to carelessness, negligence, lack of proper skills, error in judgment or similar instance of fault on the part of the attending VA personnel; there was no additional disability that could not have reasonably been foreseen by a reasonable healthcare provider; and it was less likely as not that there was a failure on the part of the VA to timely diagnose and/or properly treat the claimed disease/disability that allowed the disease/disability to continue to progress   

Following careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to compensation for residuals of a CVA under the provisions of 38 U.S.C.A. § 1151.  

As noted above, in order for a claim pursuant to 38 U.S.C.A. § 1151 to be granted, it must be definitively determined that an additional disability occurred as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA.  Pursuant to 38 C.F.R. § 3.361, this can be shown by establishing that VA treatment proximately caused additional disability, and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's informed consent.  

The Board notes that the preponderance of the evidence shows that the Veteran did not have additional disability following the administration of HRT in March 2002.  While she did have symptoms of a right internal carotid occlusion and amaurosis fugax of the right eye in July 2002, these are shown to have resolved and were not the result of the HRT.  This is evidenced by the VA treatment records and the opinions rendered after review of the evidence by two VA examiners in 2014.  It is most important to note that the evidence never showed that the Veteran had a CVA following the HRT, that the HRT was appropriately discontinued when she had her initial symptoms that led examiners to believe that further use of the drug could cause such an event, and that she does not have current neurologic symptoms that could be considered residuals of the HRT.  While some impaired memory was recently documented, this is not shown to be the result of HRT.  For these reasons, the evidence does not establish that the Veteran has additional disability as a result of the 2002 HRT.  Therefore, compensation may not be granted pursuant to 38 U.S.C.A. § 1151.  

In an abundance of caution, to the extent that the evidence may be interpreted to show additional disability as a result of the 2002 HRT, the Board has also considered whether the evidence shows any instance of fault on the part of VA.  In this case, the most probative evidence of record fails to establish that the Veteran incurred any additional disability as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, nor was it proximately caused by an event not reasonably foreseeable.  In this regard, the Board finds the September 2014 opinion from the VA examiner of significant probative value.  The examining professional reviewed the Veteran's claims file and contentions, but concluded that the Veteran did not have any additional disability due to the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA or as a result of an event not reasonable foreseeable.  The examiner essentially concluded that while the Veteran had no residuals that could be attributed to the HRT that she underwent from March to July 2002 and that the HRT was properly administered and discontinued as warranted at that time.  

The Board has considered the Veteran's contentions that her HRT caused her to have residuals of a CVA, but finds these contentions to be unsupported by the medical evidence of record that clearly shows that she never had a CVA and clearly has no residual disability.  The Veteran can attest to factual matters of which she has first-hand knowledge, such as subjective complaints of memory loss and tremors, and her assertions in this regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  She is not, however, necessarily competent to render an opinion as to the cause or etiology of such problems, nor is she competent to opine as to whether she has any residuals of the HRT that were due to the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA, or as a result not reasonably foreseeable because she does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).   

Given the complex nature of the medical questions involved in this case, the Board ultimately places far more probative weight on the opinions of the competent VA health care specialists, who considered the Veteran's lay reports but determined that the Veteran did not have an additional disability due to her HRT, and that any additional disability that the Veteran may have had was a reasonably foreseeable consequence of such therapy.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

The Board finds, therefore, that the preponderance of the probative evidence of record supports a finding that any residual disability of HRT was a reasonably foreseeable consequence of the therapy, and was not caused by any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA.  As such, the criteria for compensation under 38 U.S.C.A. § 1151 have not been met. 

Accordingly, as the preponderance of the evidence is against the claim for benefits pursuant to 38 U.S.C.A. § 1151, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Compensation under 38 U.S.C. § 1151 for residuals of a CVA induced by HRT medication prescribed by VAMC staff 2002 is denied.


____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


